Title: From Thomas Jefferson to James Maxwell, 28 February 1781
From: Jefferson, Thomas
To: Maxwell, James



Sir
In Council February 28th. 1781

I am to ask the Favor of you to proceed immediately to Hampton to procure a number of the best and most trusty river and Bay Pilots. If you cannot otherwise get them you must force them into the Service. Immediately on your arrival at Hampton wait on the Commanding Officer of his most Christian Majesty’s Fleet to know the Number of Pilots wanting, and to receive and forward by express to me any Communications he may think necessary: The Pilots when procured you will be pleased to deliver to him. I have reason to believe that this Squadron has on board some stores and small arms for this State. You will be pleased to receive them and have them forwarded to this Place, through ei[ther] York or James River as shall be safest. I should be glad that you would take measures for rendering the armed vessels of this State subservient to the general Service, and particularly to the performing necessary offices for the French fleet. The Jefferson might be very useful in preventing the escape of small vessels from Elizabeth river.
I am &c.,

T. J.

